Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This action is in response to the communication filed on October 29, 2020.
3.	In view of the amendment filed on 10/29/2020, claims 1, 11 and 20 has been amended, claim 3 and 13-14 has been cancelled. 
4.	After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on 10/29/2020, claims 1-2, 5-12 and 15-20 (renumbered as claims 1-16) are allowed.
					Reasons for Allowance
5.	The following is an examiners statements of reason for allowance:
	In the examiner’s final office action dated on July 29, 2020, claims 1-2, 5-12 and 15-20  were rejected under 35 U.S.C. 103 based primarily on US 2011/0196857 A1 to Chen et al, US 2010/0030801 A1 to Takayama et al, and US 2015/0149513 A1 to Beigel et al.
	The claimed invention is directed towards a computer implemented method, comprising: calculating, based on at least a query, a plurality of table groups, each table group comprising a grouping of tables for handling by a respective node in a distributed database; obtaining an existing table group, the existing table group defined separate from the plurality of table groups; and calculating, based on a pre-established requirement, a complemented existing table group, the pre-established requirement specifying criteria for including tables of the grouping of tables in the complemented existing table group, the complemented existing table group comprising at least the existing table group; wherein calculating the complemented existing table group comprises: identifying a first table group of the plurality of table groups, the first table group comprised of at least two tables and including at least one table in the existing table group; assigning, to the at least one table, a group name of the existing table group and a group type of the existing table group; determining, for each remaining table in the first table group, if a respective remaining table complies with the pre-established requirement; assigning, to each remaining table in the first table group that complies with the pre- established requirement, the group name of the existing table group and a distinguishing group type, the distinguishing group type different from the group type of the existing table group; and grouping the tables according to the respective assigned group names such that each remaining table in the first table group that does not comply with the pre-established requirement is grouped according to the calculation of the plurality of table groups.
	The prior art of record US 2011/0196857 A1 to Chen et al, US 2010/0030801 A1 to Takayama et al, and US 2015/0149513 A1 to Beigel et al, do not teach, show or suggest the features of wherein calculating the complemented existing table group comprises: identifying a first table group of the plurality of table groups, the first table group comprised of at least two tables and including at least one table in the existing table group; assigning, to the at least one table, a group name of the existing table group and a group type of the existing table group; determining, for each remaining table in the first table group, if a respective remaining table complies with the pre-established requirement; assigning, to each remaining table in the first table group that complies with the pre- established requirement, the group name of the existing table group and a distinguishing group type, the distinguishing group type different from the group type of the existing table group; and grouping the tables according to the respective assigned group names such that each remaining table in the first table group that does not comply with the pre-established requirement is grouped according to the calculation of the plurality of table groups in combination with other claimed features.
An updated search of prior art in domains (EAST, Google, Google Scholar, and ip.com) has been conducted. The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element presented in each of the independent claims 1, 11 and 20.               

6.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
				Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167